DETAILED ACTION

Election/Restrictions
1)       This application contains inventions Groups I-X. 
Group I, claims 1-7, drawn to a titanium oxide composite fiber.
Group II, claim 8, drawn to a paper that includes a titanium oxide composite fiber of claim 1.
Group III, claim 9, drawn to a base sheet for a melamine decorative paper that includes a titanium oxide composite fiber of claim 1.
Group IV, claim 10, drawn to a method of producing a titanium oxide composite fiber.
Group V, claims 11-12, drawn to a method of producing a titanium oxide composite fiber of claim 10.
           Group VI, claim 13, drawn to a method for producing melamine decorative paper utilizing the base sheet of claim 9.
           Group VII, claim 14, drawn to a base sheet for melamine decorative paper including a titanium oxide composite fiber of claim 1.
           Group VIII, claim 15, drawn to a method for producing melamine decorative paper utilizing the base sheet of claim 14. 
           Group IX, newly added claim 16, drawn to a method for producing a titanium oxide composite fiber of claim 1.
           Group X, newly added claim 17, drawn to a method for producing melamine decorative paper that includes a titanium oxide compound of claim 1.

Applicant’s election without traverse of invention I, drawn to claims 1-7, in the reply filed on 2/17/2022, is acknowledged.
Claims 8-17, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
2)       Claims 16-17 status identifiers are to recite - (Withdrawn) - .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   3)       Claims 6-7, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 6 is unclear as to what is meant by titanium oxide being “rutile-type”.
Claim 7 is unclear as to what is meant by titanium oxide being “anatase-type”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     4)       Claims 1, 4-7, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takahashi Keiji (JP 2003-201668) (machine translation is used in the Office Action).
Claim 1: The Takahashi Keiji reference discloses a photocatalytic cellulose fiber in which titanium oxide is fixedly attached to the surface of a cellulose fiber coated with calcium silicate hydrate.  The calcium silicate hydrate reads on inorganic binder ([0032], [0047], claim 1).  Takahashi Keiji discloses the invention or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed.    
Claim 4: the invention is disclosed per claim 1, above.   The fiber is cellulose fiber suitable for making papermaking sheet [0056].

Claim 6: the invention is disclosed per claim 1, above.   The titanium oxide is of rutile-type [0030].
Claim 7: the invention is disclosed per claim 1, above.   The titanium oxide is of anatase-type ([0030], claim 2).     
                                                                                                                                           
Allowable Subject Matter
5)        Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not disclose a titanium oxide composite fiber of claim 1 that includes an inorganic binder, an inorganic salt of a metal selected from aluminum, magnesium, zinc and barium (claims 2-3). 

Conclusion
6)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748